Mb. Presiding Justice Shepard delivered the opinion of the Court. Appellee, the first indorsee of a promissory note for $3G2.50, made by the appellant to Fible & Crabb Distilling Company, brought suit on the note and recovered the judgment for $402.22, which is appealed from. Pleas of failure of consideration, and that appellee took the note after maturity, without consideration, and was a mere volunteer holder thereof, were interposed, to which appropriate replications were filed. The evidence showed conclusively, that appellee acquired the note by discounting it long before its maturity for its face value, less the discount, in the regular course of business, and without notice of the equities, if any, which may have existed between the maker and the payee. At the conclusion of the evidence, the court instructed the jury t,o find the issues for the plaintiff, and to assess the damages ,at the sum for which judgment was entered. Under the evidence, the instruction was proper; and there was no error in rejecting the evidence offered by the appellant, nor in refusing the instructions asked by him, nor in refusing to permit appellant’s attorney to address the jury in argument after the instruction was given. The case is an exceedingly simple one and the judgment was right. Affirmed.